 
Exhibit 10.7
 
SOMERA COMMUNICATIONS, INC.
 
JEFF MILLER EMPLOYMENT AGREEMENT
 
This Agreement is made by and between Somera Communications, Inc. (the
“Company”) and Jeff Miller (“Executive”) as of July 1, 2002.
 
RECITALS:
 
1.  The Executive and the Company (previously known as Somera Communications,
LLC) have previously entered into that certain employment agreement dated May
6th, 1999 (the “Prior Agreement”);
 
2.  The Executive and the Company have agreed to certain new and/or modified
terms and conditions with respect to the Executive’s continued employment with
the Company and wish to enter into this Agreement (i) to reflect such new and/or
modified mutually agreed to terms and conditions and (ii) which as of the
Commencement Date, as defined in Paragraph 1 below, shall supersede the Prior
Agreement in its entirety.
 
IT IS AGREED:
 
1.  Duties and Scope of Employment.
 
(a)  Positions; Commencement Date; Duties.    Executive’s employment with the
Company pursuant to this Agreement shall commence on July 1, 2002 (the
“Commencement Date”). As of the Commencement Date, the Company shall employ the
Executive as the Executive Vice President, Strategic Alliances. The primary
responsibility of such position shall be the development, and implementation of
a strategy and business plan intended to enhance the Company’s revenues, profits
and gross margin realized by the Company from original equipment manufacturers
of telecommunications equipment, as identified by the Executive and the
President and Chief Executive Officer (the “CEO) from time to time during the
Employment Period. The period of Executive’s employment hereunder is referred to
herein as the “Employment Term.” During the Employment Term, Executive shall
report to the CEO. It is expressly understood that nothing herein shall preclude
the CEO from making organizational, title and reporting changes as the CEO may,
in good faith, deem desirable and in the best interests of the Company. The
Executive’s position shall be based in the Company’s Chicago, Illinois location,
which, as of the Commencement Date, is intended to be operational within the
first sixty (60) days of the Company’s fourth fiscal quarter of 2002.
 
(b)  Obligations.    During the Employment Term, Executive shall devote his full
business efforts and time to the Company. Executive agrees, during the
Employment Term, (i) not to actively engage in any other employment, occupation
or consulting activity for any direct or indirect remuneration, or (ii) not to
engage as a non-executive member of a board of directors of any company, without
the prior approval of the CEO; provided, however, that Executive may serve in
any capacity with any civic, educational or charitable organization without the
approval of the CEO.





--------------------------------------------------------------------------------

 
2.  Employee Benefits.
 
(a)  General.    During the Employment Term, Executive shall be eligible to
participate in the employee benefit plans and insurance maintained by the
Company that are applicable to other senior management to the full extent
provided for under those plans. As necessary, and as requested by the Executive,
and in consideration of the fact this Agreement is one of continued employment
from time to time the Company shall provide Executive with information regarding
such plans and insurance. The Company reserves the right to cancel or change its
benefits plans and programs it offers to its employees at any time.
 
(b)  Relocation Expense Reimbursement.    The Company will reimburse Executive
for the following reasonable costs related to the Executive’s relocation to the
Chicago, Illinois metropolitan area.:
 
(i)  Two “house-hunting” trips to Chicago, Illinois, including airfare, hotel
accommodations and related costs for the Executive and his immediate family
members per trip.
 
(ii)  Transportation expenses for up to four trips for the Executive from
Chicago to Santa Barbara California after Executive commences in the Chicago
office but prior to the final relocation of the Executive to Chicago.
 
(iii)  Any Transaction costs associated with buying Executive’s new residence
(closing costs, inspections, title insurance, brokerage and related fees, etc.).
 
(iv)  Any Transaction costs associated with selling Executive’s old residence
(closing costs, inspections, title insurance, brokerage and related fees, etc.).
 
(v)  Moving household furnishings, personal effects and two automobiles
(including packing and unpacking of household furnishings and personal effects).
 
(vi)  Up to six (6) months temporary storage of household furnishings and
personal effects if necessary.
 
(vii)  Transportation (including mileage and/or airfare), hotel accommodations
and related costs for the Executive and his immediate family members for their
final move to the Chicago, Illinois metropolitan area.
 
Executive will be fully grossed-up by the Company for any imputed income
required to be recognized with respect to this reimbursement so that the
economic effect to Executive, after taking into account any tax deductions
available to Executive, is the same as if this reimbursement was provided to
Executive on a non-taxable basis. The Company and the Executive shall reasonably
cooperate to determine the appropriate tax rate to be used for the calculation
of such gross-up.
 
(c)  Temporary Living Expenses; Travel.    The Company will pay for Executive’s
temporary living costs until the earlier of (i) such time as the Executive
permanently relocates to the Chicago metropolitan area, or (ii) six (6) months
from the Commencement Date. Such costs will include out of pocket living
expenses such as rent, automotive rental and up to four round trip airfares
during such period for the Executive to return to Santa Barbara, California. The
Executive agrees to make all possible efforts to consolidate business travel
with trips to Santa Barbara. Executive will be fully grossed-up by the Company
for any income imputed with respect to the payments made by the Company to
Executive, so that the economic effect to Executive, after taking



2



--------------------------------------------------------------------------------

into account any tax deductions available to Executive, is the same as if these
payments were provided to Executive on a non-taxable basis. The Company and the
Executive shall reasonably cooperate to determine the appropriate tax rate to be
used for the calculation of such gross-up.
 
(d)  Relocation Allowance.    In connection with the transfer of Executive’s
principal place of employment to Chicago, the Company shall provide Executive
with a lump sum payment of $55,000 within thirty (30) days of the date Executive
commences his relocation efforts to Chicago. The Company and the Executive
acknowledge that the relocation loan, as provided for in the Prior Agreement
will be repaid and that repayment of certain amounts under such loan have been,
or will be forgiven by the Company. As soon as practicable after January 1,
2003, the Company shall pay to the Executive an amount which shall fully
reimburse the Executive for any imputed income required to be recognized with
respect to such forgiveness and such payment so that the economic effect to the
Executive, after taking into account tax deductions available to the Executive,
is the same as if this payment and such forgiveness was provided to the
Executive on a non-taxable basis . The Company and the Executive shall
reasonably cooperate to determine the appropriate tax rate to be used for the
calculation of such gross-up.
 
3.  At-Will Employment.    Executive and the Company understand and acknowledge
that Executive’s employment with the Company constitutes “at-will” employment.
Subject to the Company providing severance benefits as specified herein,
Executive and the Company acknowledge that this employment relationship may be
terminated at any time, upon ten (10) days written notice to the other party,
with or without good cause or for any or no cause, at the option either of the
Company or Executive.
 
4.  Compensation.
 
(a)  Base Salary.    As of the Commencement Date, the Company shall pay the
Executive as compensation for his services a base salary at the annualized rate
of $250,000 (the “Base Salary”). Such salary shall be paid periodically in
accordance with normal Company payroll practices and subject to the usual
required withholding. The Base Salary will be reviewed for adjustment by the CEO
in January of 2003 and at reasonable intervals in accordance with the Company’s
review process, but no less frequently than annually thereafter during the
Employment Term.
 
(b)  Bonuses.    During the Employment Term, the Executive shall be entitled to
participate in the Company’s Executive Incentive Plan with payments to be made
in a manner and at such times as provided for in the Executive Incentive Plan.
For the Company’s 2002 fiscal year, Executive’s target bonus (the “Target
Bonus”) shall be determined in accordance with the amounts and weighting of
performance criteria as attached as Exhibit A hereto and incorporated herein.
For the Company’s 2003 fiscal year, the potential payout levels for which the
Executive will be eligible shall be increased by 10% over the fiscal 2002 levels
if such increase is consistent with the Incentive Plan for 2003 and has the
approval of the Company’s Board of Directors. For each fiscal year during the
Employment Term, the Target Bonus shall be based upon performance criteria
specified by the CEO within ninety days from the commencement of such fiscal
year and shall provide for a greater payment based on achievement in excess of
the target milestones. The Target Bonus, if any, shall be paid to the Executive
at the same time bonuses are paid to other senior managers of the Company.



3



--------------------------------------------------------------------------------

 
(c)  Stock Options.    The Company and the Executive acknowledge that the
Executive has been granted certain options to purchase shares of the common
stock of the Company the (“Stock Options”). Except as expressly provided for in
this Agreement, the Stock Options shall be administered in accordance with and
governed by the terms of the stock option plan of the Company and any stock
option agreement previously entered into by the Executive and the Company.
 
(d)  Severance.
 
(i)  Termination by the Company Without Cause.    In the event that Executive’s
employment with the Company is terminated by the Company without “Cause” (as
defined below), then (i) the vesting of the Stock Options shall be accelerated
as follows: (A) if such termination occurs on or prior to the date six (6)
months from the Commencement Date, twenty-five percent (25%) of the shares
subject to the Stock Option, or (B) if such termination occurs following the
date six (6) months from the Commencement Date that number of shares subject to
the Stock Option that would have become vested had Executive remained employed
by the Company for an additional six (6) months; (ii) Executive shall receive a
lump-sum payment equal to one year of his Base Salary and Target Bonus, less
applicable withholding, promptly following such termination of employment; and
(iii) Executive and his covered dependents shall receive coverage under the
Company’s health and other welfare benefit plans for a period of twelve (12)
months, or, if and to the extent ineligible under the terms of such plans,
Executive shall receive an amount equal to the Company’s costs of providing such
benefits.
 
For the purposes of this Agreement, “Cause” is defined as: (i) an act of
dishonesty made by Executive in connection with his responsibilities as an
employee of the Company, (ii) Executive’s conviction of, or plea of nolo
contendere to, a felony, (iii) Executive’s gross misconduct, or (iv) Executive’s
material breach or failure to perform his employment duties as established by
the CEO periodically and failure to cure such material breach or failure within
thirty (30) days after receipt of written notice of such material breach or
failure from the Company.
 
(ii)  Termination by the Executive During July 2003.    If at any time during
the month of July 2003, the Executive elects to terminate his employment with
the Company for any reason, the Executive shall provide the Company with written
notice of such election and the Executive’s employment shall terminate on the
date set forth in such notice, but in no event later than July 31, 2003 (unless
mutually agreed otherwise by the Executive and the Company). As the Executive’s
sole compensation for, and the Company’s sole liability with respect to, such
termination, the Executive shall be entitled to the benefits set forth in
Paragraph (4) (d) (i) above.
 
(iii)  Constructive Termination.    In the event of a Constructive Termination
(as defined below) as the Executive’s sole compensation for, and the Company’s
sole liability with respect to, such termination, the Executive shall be
entitled to be benefits set forth in Paragraph (4) (d) (i) above.
 
For the purposes of this Agreement, “Constructive Termination” is defined as (i)
a material reduction in Executive’s Base Salary or bonus level, or (ii) a
significant change in Executive’s job responsibilities such that the Executive
is no longer functioning in a Vice President level position as defined by the
Company.



4



--------------------------------------------------------------------------------

 
Change of Control Vesting Acceleration.    In the event of a Change of Control,
an additional number of shares of the common stock of the Company equal to 25%
of Executive’s entire outstanding, unexercised Stock Option as of the
Commencement Date, together with any additional option grants Executive may
receive from the Company while employed hereunder, shall become vested and
immediately exercisable and any remaining unvested shares subject to the Stock
Option, or any additional option grants, shall be subject to vesting as
otherwise provided herein or in the applicable option agreements.
 
For the purposes of this Agreement, “Change of Control” is defined as:
 
(1)  Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities;
 
(2)  the consummation of a merger or consolidation of the Company with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
 
(3)  the consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets.
 
5.  Total Disability of Executive.    Upon Executive’s becoming permanently and
totally disabled (as defined in accordance with Internal Revenue Code Section
22(e)(3) or its successor provision) during the term of this Agreement (and
remaining so disabled for six (6) months), employment hereunder shall
automatically terminate, all payments of compensation by the Company to
Executive hereunder shall immediately terminate (except as to amounts already
earned) and all vesting of the Executive’s unit options shall immediately cease.
 
6.  Death of Executive.    If Executive dies while employed by the Company
pursuant to this Agreement, all payments of compensation by the Company to
Executive hereunder shall immediately terminate (except as to amounts already
earned, which shall be paid to Executive’s estate) and all vesting of the
Executive’s unit options shall immediately cease.
 
7.  Assignment.    This Agreement shall be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon the death of
Executive following termination without cause. Any attempted assignment,
transfer, conveyance or other disposition (other than as aforesaid)



5



--------------------------------------------------------------------------------

of any interest in the rights of Executive to receive any form of compensation
hereunder shall be null and void.
 
8.  Notices.    All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given if (i) delivered
personally, (ii) one (1) day after being sent by Federal Express or a similar
commercial overnight service, or (iii) three (3) days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors in interest at the following addresses, or at
such other addresses as the parties may designate by written notice in the
manner aforesaid:
 
If to the Company:
 
Somera Communications, INC.
5383 Hollister Avenue, Suite 100
Santa Barbara, CA 93111
Attn: Chief Executive Officer
If to Executive:
 
Jeff Miller
612 Revere Rd.
Glen Ellyn, IL 60137

 
9.  Severability.    In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
 
10.  Proprietary Information Agreement.    Executive acknowledges his execution
of the Company’s Proprietary Information Agreement (the “Proprietary Information
Agreement”), and reconfirms all of the rights and obligations of the parties
thereunder.
 
11.  Entire Agreement.    This Agreement, any attachments hereto, the employee
benefit plans and any agreements thereunder (including, but not limited to, any
stock option agreement) and the Proprietary Information Agreement represent the
entire agreement and understanding between the Company and Executive concerning
Executive’s employment relationship with the Company, and supersede and replace
any and all prior agreements and understandings concerning Executive’s
employment relationship with the Company. In the event of any inconsistency
between this Agreement and any other agreement referred to herein, the terms of
this Agreement shall govern.
 
12.  Arbitration and Equitable Relief.
 
(a)  Except as provided in Section 13(c) below, Executive and the Company agree
that any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof shall be settled by arbitration to be held in
Chicago, Illinois, in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.
 
(b)  The arbitrator shall apply Illinois law to the merits of any dispute or
claim, without reference to rules of conflict of law. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Executive hereby



6



--------------------------------------------------------------------------------

expressly consents to the personal jurisdiction of the state and federal courts
located in Illinois for any action or proceeding arising from or relating to
this Agreement and/or relating to any arbitration in which the parties are
participants.
 
(c)  Executive understands that nothing in Section 13 modifies Executive’s
at-will status. Either the Company or Executive can terminate the employment
relationship at any time, with or without cause.
 
(d)  EXECUTIVE HAS READ AND UNDERSTANDS SECTION 13, WHICH DISCUSSES ARBITRATION.
EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE AGREES TO SUBMIT
ANY FUTURE CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS
AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH,
OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:
 
(i)  ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.
 
(ii)  ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
THE ILLINOIS HUMAN RIGHTS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT,
AND LABOR CODE SECTION 201, et seq;
 
(iii)  ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.
 
13.  Legal Fee Reimbursement.    The Company agrees to pay Executive’s
reasonable legal fees, not to exceed $5,000, associated with entering into this
Agreement upon receiving invoices for such services.
 
14.  No Oral Modification, Cancellation or Discharge.    This Agreement may only
be amended, canceled or discharged in writing signed by Executive and the
Company.
 
15.  Withholding.    The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Executive in connection with his employment
hereunder.



7



--------------------------------------------------------------------------------

 
16.  Governing Law.    This Agreement shall be governed by the laws of the State
of California.
 
17.  Effective Date.    This Agreement is effective July 1, 2002.
 
18.  Acknowledgment.    Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below:
 
SOMERA COMMUNICATIONS, INC.
BY:
 
/s/    MARTY HOLTZMAN

--------------------------------------------------------------------------------

TITLE:
 
Vice President, Human Resources

--------------------------------------------------------------------------------

EXECUTIVE
 
/s/    JEFFREY A. MILLER

--------------------------------------------------------------------------------

Jeff Miller



8



--------------------------------------------------------------------------------

 
Exhibit A
 
EXECUTIVE INCENTIVE PLAN PERFORMANCE CRITERIA

